Citation Nr: 0121542	
Decision Date: 08/24/01    Archive Date: 08/29/01

DOCKET NO.  97-02 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
cervical spine injury.  


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from January 1951 to January 
1953.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas. 

In April 1998, the Board denied the veteran's claim to reopen 
a previously denied claim for service connection for 
residuals of a cervical spine injury.  In November 1998, the 
United States Court of Appeals for Veterans Claims (Court) 
vacated that decision and remanded the case for re-
adjudication based upon the decision of the U.S. Court of 
Appeals for the Federal Circuit in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998). 

In April 1999, the Board remanded this case to the RO for 
further development.  The case is now once again before the 
Board. 


FINDINGS OF FACT

1.  In October 1994, the RO determined that new and material 
evidence had not been submitted to reopen a claim for service 
connection for residuals of a cervical spine injury.

2.  In November 1994, the RO notified the veteran of the 
October 1994 decision, but the veteran did not, thereafter, 
file a timely appeal.

3.  Evidence received since October 1994 is new, is not 
cumulative, and is so significant that it must be considered 
in order to fairly address the merits of the veteran's claim 
for service connection for residuals of a cervical spine 
injury.



CONCLUSION OF LAW

Evidence received since the October 1994 determination that 
new and material evidence had not been submitted to reopen a 
claim for service connection for residuals of a cervical 
spine injury is new and material, and a claim for service 
connection for that disorder is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156, 20.1103 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for disability of the 
cervical spine he attributes to trauma in service.  Service 
connection may be granted for a disorder that was incurred in 
or aggravated during the veteran's active duty service, and a 
number of disorder, including arthritis, are presumed to have 
been incurred in service if manifested within a year of 
separation from service to a degree of 10 percent or more.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2000).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

In May 1990, the Board denied service connection for a 
cervical spine injury alleged by the veteran to have been the 
result of a trauma that occurred in service.  In October 
1994, the RO determined that new and material evidence had 
not been submitted to reopen a claim for service connection 
for residuals of a cervical spine injury.  In November 1994, 
the RO notified the veteran of the October 1994 decision, but 
the veteran did not, thereafter, file a timely appeal.  The 
October 1994 decision, therefore, is final, as is the prior 
May 1990 Board decision.  See 38 U.S.C.A. § 5108, 7105(c); 
38 C.F.R. § 20.1103.

A final decision may be reopened based upon submission of new 
and material evidence.  New and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998); Elkins v. West, 12 Vet. App. 209 (1999).  This 
standard has been met.

At the time of the October 1994 decision, evidence, in 
addition to service medical records, included various post-
service diagnoses of a cervical spine disorder.  For 
instance, x-ray examination in February 1989 revealed 
degenerative changes of the cervical spine, and a VA examiner 
at that time determined that the veteran suffered from 
herniated nucleus pulposus at the C5-6 interspace.  In the 
claims file was also a July 1991 letter from a private 
physician, Dr. Green, which reflects that that the veteran 
suffered from osteoarthritis of the cervical spine at 
multiple levels, as well as a February 1994 letter from 
another private physician, Dr. Ewing, which documents a 
similar determination.  In addition, both Dr. Green and Dr. 
Ewing concluded in their respective letters that the 
veteran's neck disability was the result of an injury the 
veteran claimed to have received in service.  

Since the July 1996 decision, the VA has received additional 
medical evidence pertinent to the veteran's claim for service 
connection for residuals of an injury to the cervical spine 
in service.  This evidence includes an April 1997 opinion 
from yet another private physician, Dr. Williams, who 
similarly opined that the veteran's neck disability is the 
result of an injury the veteran reported having sustained 
during service.  

This recent opinion by Dr. Williams adds weight to the 
previous opinions of Dr. Ewing and Dr. Green concerning the 
etiology of a current cervical disability and is not simply 
cumulative of evidence previously considered.  Although the 
opinion of Dr. Williams appears to be based upon a history of 
an in-service injury provided by the veteran, as do the 
opinions of Dr. Ewing and Dr. Green, the veteran is competent 
to report a history of a neck trauma, even if he is not 
competent to diagnose the nature of the ensuing disability.  
Furthermore, for purposes of analysis, the veteran's 
credibility is presumed.  The opinion of Dr. Williams, thus, 
is probative of the issue at hand.  Evidence received since 
October 1994 is new, is not cumulative, and is so significant 
that it must be considered in order to fairly address the 
merits of the veteran's claim for service connection for 
residuals of a cervical spine injury.  The evidence is new 
and material, and the veteran's claim is reopened.    


ORDER

A claim for service connection for residuals of a cervical 
spine injury is reopened.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

The claims file contains reference to treatment by a number 
of private physicians.  It is not clear whether there exist 
treatment records that have not been obtained.  For instance, 
Dr. Ewing, who submitted a February 1994 statement referenced 
above, indicated therein that the veteran had been a patient 
for nine years.  A February 1996 report makes reference to a 
referral by Dr. Thomas.  In a July 1991 statement, the 
veteran referred to Dr. Green, Dr. Rutherford, and Dr. Ewing.  
A May 1982 letter from Dr. Hinkle indicates that sets forth 
diagnoses that include cervical degenerative arthritis 
reflects that the veteran has been Dr. Hinkle's patient since 
February of that year.  In a December 1989 statement, the 
veteran indicated that he received treatment from Dr. Faris 
in Jonesboro, Arkansas at St. Bernard Hospital in 1961, as 
well as in the Straub Clinic in Honolulu Hawaii in June 1973.  

During a hearing in April 2001, the veteran indicated that he 
received treatment from Dr. Overstreet, Dr. Green, Dr. 
Ferris, in Jonesboro, Dr. Williams, Dr. Vaughn, Dr. Collins, 
and Dr. Ott, and Dr. Norris.  He complained that Dr. Vaughn, 
in particular, had been uncooperative in providing treatment 
records.  He also indicated that he received treatment 
through St. Bernard's Hospital in Jonesboro, as well as 
through the Rehabilitation Clinic in North Little Rock.  He 
indicated that he had received treatment through VA 
physicians in Alaska and that he was receiving treatment from 
Dr. Rash at the VA hospital.  He also indicated that he had 
received treatment from Dr. Fogg at the Adak Naval Air 
Station.  The RO, in the course of this appeal, has not 
requested that the veteran provide information that would 
allow the RO to obtain pertinent records of treatment and has 
not otherwise attempted to obtain records of treatment from 
the above named physicians.  Any pertinent records of 
treatment should be obtained.  

The veteran's claim is predicated upon his statements that he 
received an injury to the neck while in service.  
Unfortunately, the record suggests that a fire at the 
National Personnel Records Center may have destroyed portions 
of the veteran's service medical records in 1971.  Although 
the veteran has indicated that he received an injury while in 
service, there are some conflicting statements concerning the 
date of injury and the location of the treatment.  In a 
December 1989 statement, the veteran indicated that he was 
treated at the Army Hospital in Kyoto in November 1951 for a 
neck injury.  At a hearing in March 1997, he indicated that 
he received the injury on October 12, 1952.  At a hearing in 
July 1999, he indicated that he was injured early in 1952 and 
he received treatment through the Army Hospital in Kure, 
Japan.  Hospital reports from the Army Hospital in Kyoto or 
Kure may be pertinent to the issue at hand, if the claimed 
date of injury can be ascertained with sufficient accuracy.  
The claims file, however, fails to document efforts to obtain 
records from such facilities.  

Finally, in light of the various opinions in the claims file 
by various physicians suggesting that the veteran's current 
neck disability is related to an injury in service, an 
examination by an appropriate examiner to ascertain the cause 
of the veteran's current disability is warranted.  

Therefore, this case is REMANDED for the following 
development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

2.  As part of its development, the RO 
should contact the veteran and request 
that the veteran identify all records of 
treatment received for a cervical spine 
injury.  The RO should then obtain any 
identified treatment records.  The RO 
should specifically request any 
information necessary to obtain records 
of treatment provided by Dr. Thomas, Dr. 
Green, Dr. Rutherford, Dr. Ewing, Dr. 
Williams, Dr. Hinkle, Dr. Faris/Ferris, 
Dr. Overstreet, Dr. Collins, Dr. Ott, Dr. 
Vaughn, Dr. Norris, and Dr. Rash, as well 
as treatment received through St. 
Bernard's Hospital, the Rehabilitation 
Clinic in North Little Rock, VA 
physicians in Alaska, and Dr. Fogg at the 
Adak Naval Air Station.  The RO then 
should secure those records.  Whether or 
not the veteran responds to the inquiry 
in question, the RO should obtain all VA 
treatment records, including records of 
treatment received in Adak, Alaska, and 
Little Rock, Arkansas.  The RO should 
also contact National Personnel Records 
Center and request any records of 
treatment received through the Naval Air 
Station at Adak, Alaska.  

3.  The RO should also request that the 
veteran identify as accurately as 
possible the time frame during which it 
is that he received treatment for a neck 
injury in service and the facility 
through which it is he received 
treatment.  The RO should point out to 
the veteran that in December 1989 he 
indicated he received treatment in 
November 1951 through the Army Hospital 
in Kyoto, Japan, that in March 1997 he 
indicated that he received the injury in 
October 12, 1952, and that in July 1999 
he indicated that he received treatment 
early in 1952 through the Army Hospital 
in Kure, Japan.  The RO should then 
attempt to secure any records of 
treatment for a neck injury received by 
the veteran through an Army facility 
while in Japan.  

4.  Thereafter, the RO should afford the 
veteran an examination to ascertain the 
nature and cause of any current disorder 
of the cervical spine.  The examiner 
should review the claims file and should 
offer an opinion as to whether it is at 
least as likely as not that a current 
disorder of the cervical spine is the 
result of an injury in service.  The 
examiner's attention is directed in part 
to the April 1997 opinion of Dr. 
Williams, the February 1994 opinion of 
Dr. Ewing, and the July 1991 opinion of 
Dr. Green.  The examiner should provide a 
complete rationale for any opinions 
expressed.  The claims file must be made 
available to the examiner for review.  

5.  Thereafter, the RO should adjudicate 
the reopened claim for service connection 
for residuals of a cervical spine injury.  
If the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2000).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 



